DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive for amendment/argument filed on Feb 16, 2021, and the claims 1-20 are pending for examination. 

Response to Arguments

Applicant’s arguments filed on Feb 16, 2021, with regards to rejection of claim 1-20 have been fully considered, and they are found to be persuasive. 
In Applicants remarks, on pages 9-10, Applicant argues that Nagarajan does not teach, (a) determining an EVPN DF state of an all-active multi-homed ES in response to determining that the all-active multi-homed ES is enabled.
In response, a new ground of rejection is applied over Jacob (US 2017/0195210A1), in view of Chandrashekharachar (US 2011/0305239A1)

Applicant further argues on pages 10-11, Nagarajan does not teach, (b) entering a PIM DR state in response to determining that the all-active multi-homed ES is enabled and has the EVPN DF state.
In response, a new ground of rejection is applied over Jacob (US 2017/0195210A1), in view of Chandrashekharachar (US 2011/0305239A1)
Applicant further argues on pages 11-12, Chandrashekharachar does not teach, (c) entering a PIM non-DR state in response to determining that the all-active multi-
In response, a new ground of rejection is applied over Jacob (US 2017/0195210A1), in view of Chandrashekharachar (US 2011/0305239A1)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9, 12-15, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jacob (US 2017/0195210A1), in view of Chandrashekharachar (US 2011/0305239A1)
Regarding claim 1,
Jacob teaches, 
a method comprising: determining, at a device comprising an interface in communication with a network, that an all-active multi-homed Ethernet segment (ES) associated with the interface is enabled (see fig. 1(14-Ethernet segment (ES),  and para [0026] multiple EVIs may be configured on PE routers 10 for Ethernet segment (ES)14); 
in response to determining that an all-active multi-homed ES is enabled (para[0028]), determining an Ethernet virtual private network (EVPN) designated In order to establish the EVPN, an EVPN protocol executing on PE routers 10A-10C triggers EVPN designated forwarder (DF) election for Ethernet segment 14.
Note: the all above PE(s) (forwarder) are connected (i.e. interface) to the end devices via Ethernet segment (ES), and the end device determines EVPN forward states.)

in response to determining that the all-active multi-homed ES is enabled and has an Ethernet virtual private network (EVPN) designated forwarder (DF) state (para [0035]), entering a protocol independent multicast (PIM) designated router (DR) state (see para [0023] line 17-18, one or more routers are designated as a route reflector--typically, one per point of presence (POP)).
In response to determining that an all-active multi-homed ES is enabled and does not have an EVPN DF state, entering a PIM non-DR state (see para [0052] line 18-20, however, a reply is not received, this indicates the PE 10 is a standby or non-designated forwarder for the EVPN and the PE 10 therefore suppresses advertisement of the static route.)
Jacob does not explicitly to teach, wherein, in the PIM non-DR state, no DR is elected on the interface.
In analogous art, Chandrashekharachar teaches,
wherein, in the PIM non-DR state, no DR is elected on the interface (see para [0055]-[0057] describes, traffic is redirected to the non-DR state that mean the interface is non-DR state (i.e. no elect DR state.)

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a multi-hoping device with a VPN of Jacob with to determining that an all-active multi-homed ES is enabled and does not have an EVPN DF state, entering a PIM non-DR state of Chandrashekharachar. A person of ordinary skill in the art would have been motivated to do this to transfer or switch data, such as packets, from one or more sources to one or more destinations via multiple routers (Chandrashekharachar: [0001]).

Regarding claim 4,
Jacob and Chandrashekharachar teach claim 3,
Jacob further teaches, further comprising determining whether the PIM router is associated with the interface as a function of at least one of a query or a PIM message (see para [0029] the EVPN protocol executing on each of PE routers 10A-10C that participates in the Ethernet segment directing the router to output a routing protocol message advertising an Ethernet segment Identifier (ESI))
Regarding claim 5,
Jacob and Chandrashekharachar teach claim 1,
Jacob further teaches, further comprising, in response to determining that an all-active multi-homed ES is enabled and an orphan bridge port is associated with the interface, selecting a designated router (DR) (see para [0064] last line Forwarding information 56 may represent a virtual port binding and bridging table.)
Regarding claim  6,
Jacob and Chandrashekharachar teach claim 5,
Jacob fails to teach, 
further comprising, in response to determining that the orphan bridge port is associated with an active multicast receiver, selecting another device to enter the PIM DR state.
Chandrashekharachar further teaches, 
further comprising, in response to determining that the orphan bridge port is associated with an active multicast receiver, selecting another device to enter the PIM DR state (see para [0053] a router in which routers 405 and 410 may provide redundant connectivity to L2 domain 450. For purposes of PIM, one of routers 405 and 410 may be DR.) 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a multi-hoping device with a VPN of Jacob with to determining that an all-active multi-homed ES is enabled and does not have an EVPN DF state, entering a PIM non-DR state of Chandrashekharachar. A person of ordinary skill in the art would have been motivated to do this to transfer or switch data, such as packets, from one or more sources to one or more destinations via multiple routers (Chandrashekharachar: [0001]).

Regarding claim  7,
Jacob and Chandrashekharachar teach claim 5,
Jacob further teaches, further comprising, in response to determining that the orphan bridge port is not associated with an active multicast receiver and is not in the  No bridge is connected with EVPN ).  
Claim 9 recites all the same elements of claim 1, but in apparatus form rather method form except for a memory device (see para [0013]); and a processor connected to the memory device, wherein the processor is operative (see para [0014]). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 9.
Claim 12 recites all the same elements of claim 4, but in apparatus form rather method form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 12.
Claim 13 recites all the same elements of claim 5, but in apparatus form rather method form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 13.
Claim 14 recites all the same elements of claim 6, but in apparatus form rather method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 14.
Claim 15 recites all the same elements of claim 7, but in apparatus form rather method form. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 15.
Claim 17 recites all the same elements of claim 1, but in computer product form rather method form, except a non-transitory computer readable storage medium ([0014]). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 17
Claim 19 recites all the same elements of claim 5, but in computer product form rather method form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 19.
Claim 20 recites all the same elements of claim 6, but in computer product form rather method form. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 20.


Claims 2-3, 8, 10-11, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jacob (US 2017/0195210A1), in view of Chandrashekharachar (US 2011/0305239A1), and further in view of Cai (US 2015/0249594 A1).
Regarding claim 2,
Jacob and Chandrashekharachar teach claim 1,
Jacob and Chandrashekharachar fail to teach, 
Jacob further teaches, further comprising, in response to determining that no all-active multi-homed ES is enabled, selecting a designated router (DR).
In analogous art, Cai teaches, 
further comprising, in response to determining that no all-active multi-homed ES is enabled, selecting a designated router (DR) (see para [0019] one of the routers 10 (R1 in FIG. 1) is elected as a designated router and one or more of the routers (R1 and R2 in FIG. 1) are each selected as a group designated router (GDR) for a multicast traffic stream (packet flow, data flow, media content, data transfer, etc.).

Regarding claim 3,
Jacob and Chandrashekharachar teach claim 1,
Jacob and Chandrashekharachar fail to teach, further comprising, in response to determining that an all-active multi-homed ES is enabled and a PIM router is associated with the interface, selecting a designated router (DR).
In analogous art, Cai teaches, 
further comprising, in response to determining that an all-active multi-homed ES is enabled and a PIM router is associated with the interface, selecting a designated router (DR) (see para [0022]).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a multi-hoping device with a VPN of Jacob with Chandrashekharachar further with selecting a designated router (DR)  of Cai. A person of ordinary skill in the art would have been motivated to do this to transmit a data stream by using a designated router (Cai: abstract]).
Regarding claim 8,
Jacob and Chandrashekharachar teach claim 1,

In analogous art, Cai teaches, further comprising selecting a designated router (DR) at least in part by comparing the device with a neighboring device (see para [0050] the router R2 calculates the value of the hash value_Group and compares it to the ordinal value of router R2 assigned by the DR in order to decide if router R2 is the GDR).

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a multi-hoping device with a VPN of Jacob with Chandrashekharachar further with selecting a designated router (DR) at least in part by comparing the device with a neighboring device of Cai. A person of ordinary skill in the art would have been motivated to do this to transmit a data stream by using a designated router (Cai: abstract]).
Claim 10 recites all the same elements of claim 2, but in apparatus form rather method form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 10.
Claim 11 recites all the same elements of claim 3, but in apparatus form rather method form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 11.

Claim 16 recites all the same elements of claim 8, but in apparatus form rather method form. Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to claim 16.

Claim 18 recites all the same elements of claim 2, but in computer product form rather method form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 18.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM ZAKIRUL ISLAM whose telephone number is (571)270-0566.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/Sm Islam/
Examiner, Art Unit 2457
Date: 6/2/2021
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457